OFFICE   OF   THE   ATTORNEY     GENERAL   OF

                                          AUSTIN
                                                                  ‘,

GlillA‘D0. MANN
 l-”   .RIUL

                                                      ,:;r:16, 1939.
Mr. Gilbert Smith, April 6, 1939, i'ace2


extended the rule that even where there ls a specific
exoeptlon to the rule of'sore than one office of emolu-
wnt as in tfila0898, cr where an office does not pay
for its servlces to the holder thereof, that where a
pereon seeks to hold more than one civil oftlae end the
duties of tP,et.weafrlcef8are inooapatlble, that suoh
a parsor;cannct hold both oitices, and the anoeptanae
of the latter, or later In point of time, is considered
a raeano7 or re8Qnatlon of the oiiioe rormerl7 held.
             4pl7l1g   theme rules, the ooart.8hare hold Ln
 ewe of Lucre rsi State, 63 SW Znd 696 that the jwtloa
 oi the peaoa can also ba a reoorder ln the Oorpor~tlon
,coert cirthe olty as Artlole 16, Seation 60 Of tile.
 State Qooetittttion   doe8 not apply to ju8tloe8of tka
 *a88 andthe buttis er the two~ffloes are not iaoom-
.pat$bleona to tlm other. Ercm thou&a theI~twoofi
 ln ..tha lnqdry at hand, m&yor OS the OltiJ.OS~        4luon aR4
 j*tloe of the pea00 oil proshot        Eo. OnCr oft .,;TaikmCaimtr,,
 Texas, ma7 be both olril &Vi&s8 of.emolument 7et thla..
 ~XWiSiOll   Of the &U38tik~tiOIl   d-8   Wt wp17 to jWtiW8
 of.,:hepeaoe, uhtireena psr8oa oOea@ hOl&.both~          OfiiOW
 $a,‘ti;a     dutties of tlae 6ame, uory iaaom~atibla       OM +o
           *

          Though the'llna wblolxbiatlngal8he8~~oompa~lble
ariaIioorapatlbladatfee Of 8OpcWet.e Offi    18 8aPlCttiu8
dir and dlffloult to dl8tlqumi yet w are Of the opln-
Ion that the two oftioe8 OS ra7Or and jU8tiOO Of the
peaoe lre,not 1naaPpatlbXeone ,to tha other and that the
aama person oan holU both effXoe8 at the lraae
                                            .;'tf.ma.
          Offloes are lnaompetibleubem t~::.d?@iO8
'areor ~a7 be lnaonslstentor ocmfllotlnng,  bat,net  jhsra
their duties ara wholly unrelated, Or %n no maiiaarIneon-
818t8nt and are newr in oontliot, and whera neither Offi-
oer fe aoooantableor.undar the dqainlon Of; or m&ordinate
to, the other, or ha8 am7 right or pow8r to ~nterfexbrith
the other in the perfomaaoe Of any d&7. Stat4 VII-
Xartln, 51 SI 2nd 815, Kugle ts. Cleurose IntIepJn4ent
Sohool Dlstrlot, 50 SW Find3?6, Thomas vs. Abernath7 County
Line Independent School Nstrlat, P;90SW 158, Ter. J’tu.
0.   Gilbert Smith, April 6, 1939, Page 3


Vol. 34, page 951.
          In vler of the foregoing authorities, you are
respectfully s&vised t&t it is the opinion of this De-
partsent t2at a citizen of Anson can hold both the offloee
Of mayor findjUBtia0 Of the peace Of preOinCt one Of Jonee
County 6t the aeme tlm.
          Trusting that the foregoing anawera year ln-
rltllry,
      we remain
                               Vary truly your8




                                     Ardell Vllllcuu
                                            ii88i8tlh